DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9, 10, 13, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Moiré Reduction Using Inflection Point and Color Variation in Digital Camera of No Optical Low Pass Filter, 2015, IEICE Trans. Inf. & Syst., Vol. E98-D, No. 12, Pages 2290-2298), hereinafter “Kim”.
Regarding claim 1, Kim teaches:
A method for image processing (See the Abstract.), comprising: 
obtaining an image to be processed (See input image in Fig. 1 on page 2291.); 
determining edge pixel points in the image to be processed by performing edge detection on the image to be processed (See page 2294: “Next, to detect the region with high details, the edges in an image are calculated using a Laplacian mask.”)
determining the number of the edge pixel points in the image to be processed as a first pixel number (See page 2294: “To consider the relative quantity of edges E, the pixels representing the edge are counted from the nxn pixel neighborhood of the current pixel.”); and 
determining that a moire pattern exists in the image to be processed when the first pixel number is larger than a first number threshold (See Eq. (15), color moire pattern detection.).

Regarding claim 2, Kim teaches:
The method of claim 1, wherein determining the number of the edge pixel points in the image to be processed as the first pixel number comprises: performing binary processing on the image to be processed to obtain a binary image, wherein the binary image comprises pixel points of a first color and pixel points of a second color; determining the pixel points of the first color as the edge pixel points in the image to be processed; and determining the number of the pixel points of the first color in the binary image as the first pixel number (See page 2294: “Next, to detect the region with high details, the edges in an image are calculated using a Laplacian mask. To consider the relative quantity of edges E, the pixels representing the edge are counted from the nxn pixel neighborhood of the current pixel.”).

Regarding claim 5, Kim teaches:
The method of claim 1, further comprising: determining a minimum rectangular region containing all the edge pixel points in the image to be processed; determining the number of pixel points in the minimum rectangular region as a region pixel number (See page 2294: “To consider the relative quantity of edges E, the pixels representing the edge are counted from the nxn pixel neighborhood of the current pixel.”); and obtaining the first number threshold according to the region pixel number (See Eq. (15), Eavg.).

Kim teaches claim 9 for the reasons given in the treatment of claim 1. Kim further teaches:
A non-transitory computer readable storage medium configured to store computer programs, the computer programs which, when executed by a processor, are operable with the processor to: (See the Abstract.)

Kim teaches claim 10 for the reasons given in the treatment of claim 2.


Kim teaches claim 13 for the reasons given in the treatment of claim 5.


Kim teaches claim 16 for the reasons given in the treatment of claim 1. Kim further teaches:
An electronic device, comprising: a processor; and a memory configured to store computer readable instructions which, when executed by the processor, are operable with the processor to: (See the Abstract.)

Kim teaches claim 17 for the reasons given in the treatment of claim 2.

Kim teaches claim 20 for the reasons given in the treatment of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Moiré Reduction Using Inflection Point and Color Variation in Digital Camera of No Optical Low Pass Filter, 2015, IEICE Trans. Inf. & Syst., Vol. E98-D, No. 12, Pages 2290-2298) in view of Simon et al. (Correcting geometric and photometric distortion of document images on a smartphone, 2015, Journal of Electronic Imaging, Vol. 24, No. 1, Pages 1-14), hereinafter “Simon”.
Claim 7 is met by the combination of Kim and Simon, wherein
Kim teaches:
The method of claim 1, further comprising: determining that no moire pattern exists in the image to be processed when the first pixel number is smaller than or equal to the first number threshold (See Eq. (15).); and 
Kim does not appear to disclose the following; however, Simon teaches:
recognizing the image to be processed to obtain an image classification tag for the image to be processed, wherein the image classification tag is indicative of a classification of the image to be processed (See the Abstract: “A set of document image processing algorithms for improving the optical character recognition (OCR) capability of smartphone applications is presented…Photometric distortion includes image degradation from moiré pattern noise and specular highlights. Moiré pattern noise is removed using lowpass filters with different sizes independently applied to the background and text region.” OCR results include an image classification tag.).
Motivation to combine:
Kim and Simon together teach the limitations of claim 7. Simon is directed to a similar field of art (improving document image quality for subsequent optical character recognition). Therefore, Kim and Simon are combinable. Modifying the system and method of Kim by adding the capability of recognizing the image to be processed to obtain an image classification tag for the image to be processed, wherein the image classification tag is indicative of a classification of the image to be processed, as taught by Simon, would yield the expected and predictable result of improved classification results after correcting the moire artifacts. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Simon in this way.

Claim 8 is met by the combination of Kim and Simon, wherein
Kim teaches:
The method of claim 1, further comprising: eliminating the moire pattern in the image to be processed based on a determination that the moire pattern exists in the image to be processed (See Eq. (15).); and -22-090321.20058 
Kim does not appear to disclose the following; however, Simon teaches:
recognizing the image to be processed to obtain an image classification tag for the image to be processed after the moire pattern is eliminated, wherein the image classification tag is indicative of a classification of the image to be processed (See the Abstract: “A set of document image processing algorithms for improving the optical character recognition (OCR) capability of smartphone applications is presented…Photometric distortion includes image degradation from moiré pattern noise and specular highlights. Moiré pattern noise is removed using lowpass filters with different sizes independently applied to the background and text region.” OCR results include an image classification tag.).
Motivation to combine:
See the motivation to combine in the treatment of claim 7.

Kim teaches claim 15 for the reasons given in the treatment of claim 7.


Allowable Subject Matter
Claims 3, 4, 6, 11, 12, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest 
in claim 3 (similar claims 11 and 18): “determining the number of edge pixel points of a specified color as a second pixel number when the first pixel number is larger than the first number threshold; and determining that the moire pattern exists in the image to be processed when the second pixel number is larger than a second number threshold, wherein the second number threshold is smaller than or equal to the first number threshold.”
Kim discloses in Eq. (15) on page 2294 a single threshold based on the average quantity of edges in an image. A further second threshold which is smaller than or equal to the disclosed threshold is not taught.

Claim 4 (and similar claims 12 and 19) is dependent on claim 3 and objected to for including the same limitations.

in claim 6 (and similar claim 14): “establishing a coordinate system according to the image to be processed and obtaining a coordinate of each of the edge pixel points in the coordinate system; and determining vertex coordinates according to the obtained coordinate of each of the edge pixel points and determining the minimum rectangular region according to the vertex coordinates.”
Kim discloses on page 2294: “To consider the relative quantity of edges E, the pixels representing the edge are counted from the nxn pixel neighborhood of the current pixel.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661